

115 S2047 IS: Preventing Preemptive War in North Korea Act of 2017
U.S. Senate
2017-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2047IN THE SENATE OF THE UNITED STATESOctober 31, 2017Mr. Murphy (for himself, Ms. Duckworth, Mr. Schatz, Mr. Booker, Mr. Sanders, Mr. Merkley, Ms. Warren, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo restrict the use of funds for kinetic military operations in North Korea.
	
 1.Short titleThis Act may be cited as the Preventing Preemptive War in North Korea Act of 2017.
 2.FindingsCongress makes the following findings: (1)North Korea’s nuclear weapons program presents a grave threat to the United States and our allies in Asia, including South Korea and Japan.
 (2)North Korea’s ongoing missile tests and nuclear weapons development have led to escalating tensions with South Korea, Japan, China, and the United States.
 (3)Secretary of Defense James Mattis warned that if North Korea retaliated against a limited first strike using its conventional artillery arsenal, it would probably be the worst kind of fighting in most people’s lifetimes.
 (4)230,000 United States nationals in South Korea, including 28,500 members of the Armed Forces, would be at risk in the case of war with North Korea.
 (5)The Pentagon estimates that 20,000 people in Seoul would die every day in the event of a conventional war on the Korean Peninsula.
 (6)Secretary of State Rex Tillerson traveled to Beijing in September 2017 to discuss calming tensions and obtaining a diplomatic solution on North Korea.
 (7)President Trump tweeted during Secretary Tillerson’s visit that the Secretary of State was wasting his time and previously threatened that North Korea’s leaders wouldn’t be around much longer. (8)Loose talk of war and belligerent rhetoric increases the risk of miscalculation by either side and severely unnerves United States allies.
 (9)Article I, section 8, of the Constitution grants Congress the sole power to declare war. (10)Section 2(c) of the War Powers Resolution (50 U.S.C. 1541(c)) states, “The constitutional powers of the President as Commander-in-Chief to introduce United States Armed Forces into hostilities, or into situations where imminent involvement in hostilities is clearly indicated by the circumstances, are exercised only pursuant to (1) a declaration of war, (2) specific statutory authorization, or (3) a national emergency created by attack upon the United States, its territories or possessions, or its armed forces.”.
			3.Restriction on use of funds for kinetic military operations in North Korea
 (a)In generalNo funds may be used for kinetic military operations in North Korea absent an imminent threat to the United States without express congressional authorization.
 (b)ExceptionsThe prohibition shall not apply with respect to the introduction of the Armed Forces into hostilities to repel a sudden attack on the United States, its territories or possessions, or its Armed Forces, or its allies; nor does it apply to the deployment of United States Armed Forces to rescue or remove United States citizens or personnel.
 (c)Rules of constructionNothing in this section may be construed to relieve the Executive Branch of the restrictions on the use of force or the reporting requirements stated in the War Powers Resolution (50 U.S.C. 1541 et seq.).